Citation Nr: 0212168	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-00 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1968 to March 1970.

This appeal came to the Board of Veterans' Appeals (Board) 
from a July 1999 RO rating decision that denied service 
connection for a right knee condition (claimed as a knee 
condition) as not well grounded.  In February 2001, the Board 
remanded the case to the RO for additional development.  RO 
decisions in 2002 denied service connection for a right knee 
disability.

The Board has classified the issue as shown on the first page 
of this decision because the veteran's claim does not 
specifically identify the claimed knee.


FINDINGS OF FACT

1.  The veteran's left knee condition in service was acute 
and transitory, and resolved without residual disability; a 
right knee condition was not present in service.

2.  The veteran does not have a chronic knee disability.


CONCLUSION OF LAW

A chronic knee disability was not incurred in or aggravated 
by active service; nor may arthritis be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for a knee disability, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran and his representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  In a July 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  The veteran has not been provided with 
a VA examination in order to determine the nature and extent 
of any current knee disability because the evidence of record 
does not indicate the presence of the claimed disability or 
symptoms thereof that may be related to a condition in 
service.  66 Fed. Reg. 45,631 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(4)).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from June 1968 to March 1970.

Service medical records are negative for a right knee 
condition.  Those records show that the veteran was seen in 
February 1970 for a sore left knee.  X-rays reportedly showed 
that the knee was healing and he was advise to continue using 
crutches.  On examination in February 1970 for separation 
from service, a knee condition was not found.  

VA medical records show that the veteran was treated and 
evaluated for various medical conditions from 1998 to 2002.  
Those medical reports show that he was treated primarily for 
unrelated conditions that do not note the presence of any 
knee disability.  VA medical reports dated in May 1999 reveal 
that the veteran was seen for right knee pain.  X-rays of the 
right knee demonstrated no displaced fracture and there was 
no significant arthritic change.

In the February 2001 remand, the Board asked the RO to obtain 
information from the veteran of his treatment for knee 
problems since separation from service.  A report of personal 
contact between the veteran and a VA representative in July 
2001 notes that the veteran reported receiving treatment at 
the VA Medical Center (VAMC) in Brooklyn, New York, and at 
the VAMC in Columbia, South Carolina.  A report of telephone 
contact between a representative of the RO in South Carolina 
and a VA health care facility in Brooklyn, New York, in April 
2002 indicates that there are no records of the veteran's 
treatment at the Brooklyn medical facility or that they are 
unavailable.  Reports of the veteran's treatment at the VAMC 
in Columbia were discussed above.



B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The service medical records show that the veteran was treated 
for a sore left knee, shortly prior to his separation from 
service, but do not contain sufficient clinical findings to 
demonstrate the presence of a chronic left knee disability in 
service.  Those records are negative for a right knee 
condition.

The post service medical records do not reveal the presence 
of any knee condition until 1999 when VA medical reports show 
that he was seen for a painful right knee in May of that 
year.  X-rays of the right knee at that time were essentially 
negative and a right knee disability was not diagnosed.  The 
post service medical records are negative for any left knee 
condition.

After consideration of all the evidence, the Board finds that 
the veteran's left knee condition in service was acute and 
transitory, and resolved without residual disability as the 
medical evidence of record does not demonstrate the presence 
of any left knee disability.  The post service medical 
records are negative for a right knee condition and the post 
service medical records do not reveal any problems with the 
right knee until 1999.  The post-service medical records show 
no significant abnormalities of the right knee.  If any 
arthritis of the right knee is present, it was not 
demonstrated until many years after the veteran's separation 
from service and there is no medical evidence linking such a 
condition to disease or injury in service.

Statements from the veteran are to the effect that he has a 
current knee disability that is related to his knee condition 
treated in service.  His lay statements are not competent 
evidence because the record does not show that he has the 
experience, training or education to make medical diagnoses, 
statements or opinions.  66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(a)(1)); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the claim for 
service connection for a knee disability, and the claim is 
denied.  The benefit of the doubt doctrine is not for 
application because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Service connection for a knee disability is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

